          Case 4:17-cv-04810-HSG Document 208 Filed 06/02/20 Page 1 of 2



 1   Ryan M. Sandrock (SBN 251781)
     rsandrock@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street
 3   Suite 2000
     San Francisco, CA 94104
 4   Telephone: +1 415 772 1200
     Facsimile: +1 415 772 7400
 5
     Benjamin M. Mundel (pro hac vice)
 6   bmundel@sidley.com
     Jacquelyn E. Fradette (pro hac vice)
 7   jfradette@sidley.com
     Daniel J. Hay (pro hac vice)
 8   dhay@sidley.com
     SIDLEY AUSTIN LLP
 9   1501 K St NW
     Washington, DC 20005
10   Telephone: +1 202 736 8157
     Facsimile: +1 202 736 8711
11
     Attorneys for Plaintiff
12   EXELTIS USA, INC.
13
                                   UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                            OAKLAND DIVISION
16
     EXELTIS USA, INC., a New Jersey Corporation,       Case No. 4:17-cv-04810-HSG
17
                    Plaintiff,                          [PROPOSED] ORDER.
18
            vs.
19
     FIRST DATABANK, INC., a Missouri
20   Corporation,
21                  Defendant.
22

23

24

25

26

27

28


                                             [PROPOSED] ORDER
                                       CASE NO. 4:17-CV-04810-HSG-SK
          Case 4:17-cv-04810-HSG Document 208 Filed 06/02/20 Page 2 of 2



 1          Ryan M. Sandrock seeks to withdraw as counsel for Plaintiffs in the above-captioned

 2   litigation pursuant to Civil Local Rule 11-5(a). As this Court finds Mr. Sandrock has submitted

 3   satisfactory reasoning for withdrawal and that permitting her withdrawal will not cause substantial

 4   prejudice or delay to any party, IT IS HEREBY ORDERED that Ryan M. Sandrock is relieved as

 5   counsel for Plaintiffs in this proceeding.

 6

 7
     Date: ___________________
                6/2/2020                                         _________________________
 8
                                                                 HON. HAYWOOD S.GILLIAM, JR.
 9                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                          ORDER ON WITHDRAWAL
                                       CASE NO. 4:17-CV-04810-HSG-SK
